
	

113 HRES 25 IH: Recognizing Linemen, the profession of Linemen, and the contributions of these brave men and women to protect public safety, and expressing support for designation of April 18, 2013, as National Lineman Appreciation Day.
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 25
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Gingrey of
			 Georgia submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing Linemen, the profession of
		  Linemen, and the contributions of these brave men and women to protect public
		  safety, and expressing support for designation of April 18, 2013, as National
		  Lineman Appreciation Day.
	
	
		Whereas the profession of Linemen is steeped in personal,
			 family, and professional tradition;
		Whereas Linemen are often first responders during storms
			 and other catastrophic events where these brave men and women work to make the
			 scene safe for the other public safety heroes;
		Whereas Linemen work with thousands of volts of
			 electricity high atop power lines 24 hours a day, 365 days a year, to keep
			 electricity flowing;
		Whereas Linemen must often work under dangerous conditions
			 far from their families to construct and maintain the Nation’s energy
			 infrastructure;
		Whereas Linemen put their lives on the line every day with
			 little recognition or appreciation from the community regarding the danger of
			 their work; and
		Whereas April 18, 2013, would be an appropriate date to
			 designate as National Lineman Appreciation Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the efforts of Linemen in
			 keeping the power on and protecting public safety; and
			(2)supports the designation of National
			 Lineman Appreciation Day.
			
